Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 3, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-3, 7, 10, 13-18 and 30-77 are currently pending. Claims 1, 3, 7 and 15 have been amended by Applicants’ amendment filed 03-03-2021. Claims 75-77 have been added by Applicants’ amendment filed 03-03-2021. No claims have been canceled by Applicants’ amendment filed 03-03-2021.

Applicant's election without traverse of Group I, claims 1-18 (claims 8, 9, 11 and 12, now canceled), directed to an engineered ligase; and 
Species (A): wherein the species of engineered ligase is SEQ ID NO: 6 (claim 1),
Species (B): wherein the species of substitution is at position 451 (claim 1),
Species (C): the species of engineered ligase is numbered with reference to SEQ ID NO: 6 (claim 1),
Species (D): wherein the species of substitution set is as recited in claim 10 (instant claim 10), however, Applicant did not elect any maximum of ten (10) substitutions sets for Species (B), such as those recited in claim 10 (claim 10),

Species (F): wherein the species of property of the engineered ligase is having one improved property as compared to wild-type T4 DNA ligase (instant claim 14), in the reply filed on May 12, 2020, was previously acknowledged.  

Claims 30-74 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) 
as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2017.

Claims 2, 3, 7, 10, 13, 16 and 17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 14, 15, 18 and 75-77 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application claims the benefit of US Provisional Patent Application No. 62/587,030, filed November 16, 2017; US Provisional Patent Application No. 62/540,734, filed on August 3, 2017; and US Provisional Patent Application No. 62/503,075, filed May 8, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment filed March 3, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “comprising a polypeptide sequence” to refer to a polypeptide sequence of any length such as, for example, a full length protein sequence, a sequence comprising a portion of a full length protein, peptide sequence, polypeptide sequence, a fusion protein sequence, partially or wholly double-stranded and/or single-stranded, etc. that comprises at least 90% sequence identity to SEQ ID NO: 6.
The Examiner has interpreted the terms “improved property” and the term “greater ligation activity” in claims 14 and 15, to refer to any property and any activity such as, for example, speed of ligase activity, specificity of the ligase activity, the completeness/incompleteness of the ligation, activity; inactivity; activity or inactivity under certain conditions (e.g., at certain temperatures, concentrations, thermal/pH stability, thermal/pH instability, etc.); is a solid at room temperature, etc. 
The Examiner notes that the terms “improved property”, “exhibiting greater ligation activity” and “production of fewer adapter dimers” in instant claims 14 and 15 to recite intended uses of the engineered ligase of instant claim 1 (See; MPEP 2114(I) and 2115). Thus, these terms are not given patentable weight.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 14, 15 and 18 is maintained, and claims 75 and 76 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the reference sequence” in lines 2-3. There is insufficient antecedent basis for the term “the reference sequence” in the claim.
Claim 1 is indefinite for the recitation of the term “the amino acid substitutions” in line 6. There is insufficient antecedent basis for the term “the amino acid substitutions” in the claim because claim 1, line 3 recites the term “a substitution at amino acid position 451”; and claim 1, line 5 recites the term “a substitution at amino acid position 440”.

	Claim 15 is indefinite for the recitation of the term “greater ligation activity” in line 3 because it is unclear as to what ligation activity is “greater”, and whether the term “greater ligation activity” refers to poor activity, enhanced activity, above a threshold amount of activity, thermostability, thermo-instability, the production of more side products, etc.; and/or whether the term refers to specificity of activity, speed of ligations, etc. and, thus, the metes and bounds of the claim cannot be determined. 
	Claims 75-77 are indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 75 recites the broad range or limitation of a percentage of at least 91% encompassing all sequences having a sequence identity of 91% to 100%, while the claim also recites the narrower statement of the range or limitation of a percentage of 94% or more, encompassing only those sequences with sequence identities of 94% or greater. Claim 76 recites a broad range of having at least 95% sequence identity; while also reciting a narrower range of 98% or more sequence identity to SEQ ID NO: 6. Claim 77 also recites two ranges, a broad range of “at least” which begins at 99%, and a narrow range or limitation of “or more” encompassing percentages greater than 99%. Accordingly, the metes and bounds of the claim are not clear. 
	Claim 18 is indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 03-03-3021.

(1)	The rejection of claims 1, 14, 15 and 18 is maintained, and claims 75-77 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Stevenson (Cell & Molecular Biology Seminar Series 2014, 2014, 1-3; of record) in view of Zhang et al. (US Patent Application Publication No. 20150133307, published May 14, 2015; of record) as evidenced by Wang et al. (Microbial Cell Factories, 2019, 18(107), 1-8); and Worthington (Worthington Enzyme Manuel, 2020, 1-3; of record); and Wilson et al. (Protein Engineering, Design & Selection, 2013, 26(7), 471-478; of record); and Suzuki et al. (Biochemistry and Biophysics Reports, 2016, 8, 360-364; of record); and Madrid et al. (FEBS Letters, 1998, 433, 283-286).
Regarding claim 1 (in part), 14, 15 and 18, Stevenson teaches that DNA ligase enzymes (interpreted as encompassing an polypeptide having at least 90% sequence identity to SEQ ID NO: 6) are one of the most widely used and important enzymes in molecular biology, and are becoming increasingly important in linker attachment for next-generation DNA sequencing applications; however, existing commercially available DNA ligase enzymes are very inefficient at catalyzing the blunt-ended ligation reactions that are necessary for linker attachment (pg. 1, last partial paragraph; and pg. 2, first partial paragraph, lines 1-2); wherein it is known that T4 DNA ligase is one of the most widely utilized enzymes in modern molecular biology as evidenced by Wang et al. (Abstract, lines 3); where it was known that DNA ligase from bacteriophage T4 is has poor activity in vitro, particularly with blunt-ended substrates that can lead to failed, or sub-optimal experimental outcomes as evidenced by Wilson et al. (Abstract); and where it was known that the optimal temperature of commonly used DNA ligase is around 37oC, such that the use of T4 DNA ligase in reactions outside of this temperature range is not optimal; and that several attempts to increase ligation efficiency by improving thermal conditions for reaction have been reported as evidenced by Suzuki et al. (pg. 360, col 1, first partial paragraph, lines 6-12). Stevenson teaches that to achieve a substantial increase in enzyme activity, a process of enzyme improvement via random genetic mutagenesis followed by selection of more active variants was envisaged as a potential method for improving the relationship between the ligase and DNA binding proteins (pg. 2, first partial paragraph, lines 4-8). Stevenson teaches that a selection protocol (“the screen”) was designed, tested, and optimized to enable improvements in DNA ligase activity (interpreted as an improved property, and greater ligation activity) to be detected, wherein the screen DNA ligase variant expressed from a plasmid construct, ligating together a linearized form of its own plasmid to seal a double-strand break in the ampicillin resistance gene, such that the most efficient ligase variants will generate the highest number of complete ampicillin resistance genes within plasmids, which can be quantified via transformation into Escherichia coli followed by selection of ampicillin resistant clones (interpreted as an improved property, and greater ligation activity, claims 14 and 15) (pg. 2, first full paragraph, lines 1-7), wherein the T4 DNA ligase is a 487 residue protein as evidenced by Worthington (pg. 2, second full paragraph, line 1). Stevenson teaches a number of optimization steps were tested to improve the efficiency of the screen, including the use of Dpnl restriction enzyme to digest methylated plasmid templates, phosphatase to reduce the level of plasmid ligation occurring post transformation into E. coli host cells, and protease to liberate ligated plasmid from bound DNA ligase (interpreted as purified, claim 18) (pg. 2, first full paragraph, lines 7-10). Stevenson teaches that preliminary results suggest the optimized screening methodology can selectively enrich DNA ligase variants with improved blunt-end ligation activities (pg. 2, first full paragraph, lines 10-12). Stevenson teaches that although key limitations in the protocol exist, such as the number of variants which can be feasibly processed by one person, these could be overcome by introducing automated colony picking and liquid handling steps, enabling a high throughput system for directed evolution of improved DNA ligase enzymes (pg. 2, first full paragraph, lines 12-15). As noted in MPEP 2114 and 2115 indicate that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, “having at least one improved property”, “exhibiting greater ligation activity” and “production of fewer adapter dimers” of the wherein clauses of claims 14 and 15 does not does not qualify or distinguish the structural apparatus over Stevenson per the Sinex, Casey and/or Yanush courts. 

Regarding claim 1 (in part) and 75-77, Zhang et al. teach methods for identifying biomolecules with desired properties (or which are most suitable for a round of directed evolution) from complex biomolecule libraries or sets of such libraries, and virtually screening proteins for beneficial properties, such that in some embodiments provide virtually screening enzymes for desired activity and/or selectivity for catalytic reactions involving particular substrates; as well as, combining screening and directed evolution to design and develop proteins and enzymes having desired properties, wherein systems and computer program products implementing the methods are provided (Abstract). Zhang et al. teach that the method includes: (a) for each enzyme variant, docking, by the computer system, a computational representation of the substrate to a computation representation of an active site of the enzyme variant, wherein docking, (i) generates  a plurality of poses of the substrate in the active site, and (ii) identifies energetically favorable poses of the substrate in the active site; (b) for each energetically favorable pose, determining whether the pose is active; and (c) selecting at least one of the enzyme variants determined to have one or more active poses (paragraph [0006]). Zhang et al. teach that the “beneficial property” or “activity” includes an increase or decrease in one or more of the following: catalytic rate, substrate binding affinity, catalytic efficiency, substrate specificity, chemoselectivity, regioselectively, stereo-selectivity, ligand specificity, receptor agonism, receptor antagonism, solubility, thermoactivity, thermostability, pH activity, pH stability, resistance to inhibitors, and altered temperature and/or pH profiles (interpreted as an improved property; and greater ligation activity as compared to a wild-type enzyme, claims 14 and 15) (paragraph [0062]). Zhang et al. teach a workflow for analyzing potential activity of candidate biomolecules including the steps of: (a) docking native substrate in wild-type enzyme, and identify constraints for active poses; (b) create or receive structural models of multiple variant enzymes including a three-dimensional representation of the active site; (c) select next variant enzyme for analysis; (d) attempt to dock desired substrate to the active site of the current variant; (e) ask whether the substrate docks to the active site; (f) select a next pose of variant; (g) apply constraints to (h) consider additional poses; (i) characterize likely activity of current variant; (j) ask if there are other variants to consider; and (k) rank all likely active variants with binding energy calculations (paragraph [0021]; and Figure 2). Zhang et al. teach in Figure 3B a flowchart showing an example of a workflow for designing biomolecule sequences, wherein the steps include: (a) receive starting sequence (e.g., a panel of sequences); (b) perform a virtual screen of current sequences; (c) select one or more sequences based on the virtual screen; and (d) determine if further in vitro or in silico mutation of the selected sequences is necessary and; if further mutation is not necessary, synthesize the selected sequences and assay activity of the synthesized sequences conduct further sequence investigations (paragraph [0023]; and Figure 3B). Zhang et al. teach that a non-limiting representative list of families of classes of enzymes that can serve as a source of a parent sequences includes, but is not limited to, ligases (E.C.6) (interpreted as encompassing T4 DNA ligase, claim 1) (paragraph [0205], lines 1-5), wherein T4 DNA ligase is classified as EC 6.5.1.1 as evidenced by Madrid et al. (Abstract, lines 1-2). Zhang et al. teach that a computer system can provide three-dimensional models for a plurality of protein variants, wherein the three-dimensional models are computational representations of some or all of the protein variants’ full sequences (paragraph [0164]). Zhang et al. teach that a “wild type” (WT) biomolecule is one that has the phenotype of the typical form of the species as it occurs in nature; and the term “variant”, or “mutant” refers to a biological sequence that differs in some respect from the standard or reference sequence including where a mutant is a polypeptide or polynucleotide sequence that has been altered by at least one substitution, insertion, cross-over, deletion, and/or other genetic operation, wherein the variant polypeptide comprises one or more amino acid residues that have been mutated, as compared to the amino acid sequence of the wild-type polypeptide (e.g., the parent polypeptide) (interpreted as variants; and a substitution, claim 1) (paragraphs [0065]; and [0066]). Zhang et al. teach that directed evolution methods generate protein variants by site-directed mutagenesis at defined residues, wherein these defined residues are typically identified by structural analysis of binding site, quantum chemistry analysis, sequence homology analysis, sequence-activity models, etc., and wherein some embodiments employ saturation mutagenesis, in which one tries to generate all possible mutations at a specific site, or narrow a region of a gene (interpreted as encompassing DNA ligases encompassing protein sequencing involves determining the amino acid sequence of a protein, wherein mass spectrometry and the Edman degradation reaction can be used to directly determine the sequence of amino acids of a protein, such that a sequencing process implementing Edman degradation involves one or more of the following steps including separating and purifying individual chains of the protein complex; and that proteins for mass spectrometry analysis can be passed through a high-pressure liquid chromatography (HPLC) column (interpreted as purified, claim 18) (paragraph [0211]; [0212]; [0214]; [0225]).
Although the combined references do not specifically exemplify a polypeptide that has at least 90% sequence identity to SEQ ID NO: 6, and comprises a lysine at position 451 and a substitution at position 440, Stevenson does teach a directed evolution via random genetic mutagenesis followed by selection of more active variants to screen DNA ligase variants with substantially improved activity including improved blunt-end ligation activities, wherein T4 DNA ligase is a 487 residue protein as evidenced by Worthington; and that limitations of the screen include the number of variants that can be feasibly processed by one person; while Zhang et al. do  teach methods for identifying biomolecules with desired properties by virtually screening enzymes including EC.6 ligases for a desired activity and/or selectivity for catalytic reactions involving particular substrates, wherein T4 DNA ligase is classified as EC 6.5.1.1 as evidenced by Madrid et al.; in vitro and in silico mutation and selection, wherein the variant polypeptide comprises one or more amino acid residues that have been mutated, as compared to the amino acid sequence of the wild-type polypeptide (e.g., the parent polypeptide); that protein variants can be generated by site-directed mutagenesis at defined residues identified by structural analysis of binding site, quantum chemistry analysis, sequence homology analysis, and sequence-activity models; and that saturation mutagenesis can be used to generate all possible mutations at a specific site, or narrow a region of a gene, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that DNA ligase variants can be produced and virtually screened by computer, and/or by in vitro screening, where all possible combinations of one, two or more substitutions at each position of the 487 residue T4 DNA ligase can be produced, including a polypeptide sequence comprising a lysine at position 451 and a substitution at position 440, wherein the DNA ligase variant 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of identifying biomolecules with desired properties as exemplified by Zhang et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of using directed evolution and variant selection to produce DNA ligase variants having substantially increased activity and/or affinity for DNA substrates as disclosed by Stevenson, to include the virtual screening method and/or directed evolution methods for identifying and developing enzymes such as EC.6 ligases having desired properties as taught by Zhang et al., with a reasonable expectation of success in virtually and/or synthetically substituting one or more positions of a wild-type DNA ligase including T4 DNA ligase with one or more amino acid residues in order to generate all possible enzyme variants of the parent enzyme including a polypeptide having a sequence comprising a lysine at position 451 and a substitution at position 440; and/or in producing and selecting ligase variants having a desired property such as an increased affinity for DNA substrates, thermostability, and/or an increased catalytic activity for blunt-end ligation reactions. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of producing DNA ligase variants by directed evolution as exemplified by Stevenson to include the virtual screening methods for enzymes including EC.6 ligases as disclosed by Zhang et al. with a reasonable expectation of success in increasing the number of variants that can be processed by one person and, thus, enabling a high-throughput system for identifying DNA 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 3, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Stevenson provides no specific description or suggestion for a DNA ligase having a sequence of SEQ ID NO: 6 nor does it suggest to incorporate substitutions at amino acids 451 and 440 of SEQ ID NO: 6, or any descriptions of a DNA ligase of SEQ ID NO: 6 related to modifications with improved properties (Applicant Remarks, pg. 12, last partial paragraph); (b) Zeng does not describe that applying its virtual screening method to a T4 DNA ligase of SEQ ID NO: 6 would lead to a reasonable expectation of success (Applicant Remarks, pg. 13, second full paragraph); (c) even assuming, arguendo, that a person of skill in the art applies Zhang to a virtual screening of a T4 DNA ligase, the Office fails to show what specific parameters, such as the 3D homology model; one or more poses of the native substrate, reaction intermediate or transition state; or enzyme constraints that incorporate the substitution at amino acid position 451 and a substitution at amino acid position 440 of a DNA ligase (Applicant Remarks, pg. 13, last partial paragraph); and (d) regarding the “obvious to try”, the court has explained that a conclusion of obviousness does not follow from merely .
Regarding (a), as an initial matter, the Examiner notes that instant claim 1 is broadly recited, and does not recite the term “T4 DNA ligase”, or any specific sequence. Instead, instant claim 1 is directed to a polypeptide sequence comprising 90% sequence identity to reference SEQ ID NO: 6, such that a polypeptide sequence comprising 90% sequence identity to SEQ ID NO: 6 can vary at approximately fifty (50) amino acids. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps such as different ligases, additional sequences (e.g., SEQ ID NO: 6 within a full-length enzyme, as part of a larger sequence, as part of a double-stranded or single-stranded sequence, etc.), small molecules, linker groups, etc. Additionally, the instant published Specification clearly indicates that the term “ligase” as used in the instant invention includes bacteriophage ligases such as T3 DNA ligase, T4 DNA ligase, and T7 DNA ligase; as well as, ATP- and NAD+-dependent ligases, RNA ligases, fusion ligases and/or variants thereof (See; paragraph [0070]). In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, MPEP 2112.01(II) states that "[P]roducts of identical chemical composition cannot have mutually exclusive properties” (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. Regarding Applicant’s argument that Stevenson provides no specific description or suggestion for a DNA ligase having a sequence of SEQ ID NO: 6, or incorporate substitutions at amino acids 451 and 440 of SEQ ID NO: 6, or any descriptions of a DNA ligase of SEQ ID NO: 6 related to modifications with improved properties, the Examiner contends that instant claim 1 is very broadly recited, and that the polypeptides encompassed by the term “90% sequence identity” includes a wide variety of DNA ligases and/or variants thereof as compared to SEQ ID NO: 6. Clearly, instant claim 1 does not recite any specific ligase comprising a polynucleotide sequence having at least 90% sequence identity to SEQ ID NO: 6. Moreover, the Examiner respectfully notes that instant claim 1 is directed to a composition of matter, such that the intended use of the composition is not relevant to the structure of the engineered ligase. In addition, as noted in MPEP 2112.01(II), products of identical chemical composition cannot have mutually exclusive properties and, thus, an engineered ligase having the structure of instant claim 1 will have the same properties including an improved property such as greater ligation activity at particular substrate concentrations and temperatures, and the production of fewer adapter dimers. Stevenson teaches screening a DNA ligase variant including a selection protocol designed, tested, and optimized to enable improvements in DNA ligase activity (interpreted as encompassing T4 DNA ligase); wherein it is known that T4 DNA ligase is one of the most widely utilized enzymes in modern molecular biology as evidenced by Wang et al.; where it was known that DNA ligase from bacteriophage T4 is has poor activity in vitro, particularly with blunt-ended substrates that can lead to failed, or sub-optimal experimental outcomes as evidenced by Wilson et al.; and where it is known that several attempts have been reported for the modification of T4 DNA ligase in an effort to increase ligation efficiency by improving thermal conditions for reaction as evidenced by Suzuki et al.; optimizing screening methodology to selectively enrich DNA ligase variants with improved blunt-end ligation activities; and the introduction of automated colony picking and liquid handling steps to enable a high throughput system for directed evolution of improved DNA ligase enzymes. Zhang et al. teach mutating one or more amino acid residues as compared to the amino acid sequence of the wild-type polypeptide; methods for identifying enzymes such as ligases with desired properties from complex biomolecule libraries or sets of such libraries, and virtually screening proteins for beneficial properties, wherein families of classes of enzymes include ligases (EC.6), wherein T4 DNA ligase is classified as EC 6.5.1.1 as evidenced by Madrid et al. (interpreted as encompassing T4 DNA ligase); that virtually screening enzymes includes the steps of (i) for each enzyme variant, docking native substrate in wild-type enzyme, and identify constraints for active poses; (ii) create or receive structural models of multiple variant enzymes including a three-dimensional representation of the active site; (iii) select next variant enzyme for analysis; (iv) attempt to dock desired substrate to the active site of the current variant; (v) ask whether the substrate docks to the active site; (vi) select a next pose of variant; (vii) apply constraints to determine if the current pose is an active pose; (viii) consider additional poses; (ix) characterize likely activity of current variant; (x) ask if there are other variants to consider; and (xi) rank all likely active variants with binding energy calculations; and (xii) determine if further in vitro or in silico mutation of the selected sequences; and the production of mutant and variant polypeptides by directed evolution to generate all possible mutations at a specific site, or narrow a region of a gene. Thus, the combined references of Stevenson and Zhang et al. result in the production an engineered ligase having the limitations as recited in instant claim 1.
Regarding (b) and (c), please see the discussion supra regarding the broadness of instant claim 1, Examiner’s response to Applicant’s argument, the Examiner’s interpretation of the claim language, and the limitations as recited in instant claim 1 including that no specific sequence is recited in instant claim 1. Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding Applicant’s assertion that the Office fails to show what specific parameters would lead to a reasonable expectation of success, the Examiner notes that instant claim 1 does not require parameters such as 3D homology, enzyme constraints, transition states, etc. Moreover, it is unclear to the Examiner as to what Applicant considers as a reasonable expectation of success. Applicant contends that Zheng et al. do not describe a reasonable expectation of identification of substitutions at positions 451 and 440 for improving activity of a T4 DNA ligase of SEQ ID NO: 6. However, instant claim 1 does not recite “improving activity” and, assuming arguendo that claim 1 did recite this limitation, per MPEP 2114(II) only the structural limitations of the claim are germane to patentability. As noted in the instant rejection, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of using directed evolution and variant selection to produce DNA ligase variants having substantially increased activity and/or affinity for DNA substrates as disclosed by Stevenson, to include the virtual screening method and/or directed evolution methods for identifying and developing enzymes such as ligases having desired properties as taught by Zhang et al. with a reasonable expectation of success in virtually and/or synthetically substituting one or more positions of a wild-type DNA ligase including T4 DNA ligase with one or more amino acid residues in order to generate all possible enzyme variants of the parent enzyme including a polypeptide having a sequence comprising a lysine at position 451 and a substitution at position 440; and/or in producing and selecting ligase variants having a desired property such as an increased affinity for DNA substrates, thermostability, and/or an increased catalytic activity for blunt-end ligation reactions. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of producing DNA ligase variants by directed evolution as exemplified by Stevenson to include the virtual screening methods disclosed by Zhang et al. with a reasonable expectation of success in increasing the number of variants that can be processed by one person and, thus, enabling a high-throughput system for identifying DNA ligase enzymes having a desired beneficial property. There is a reasonable expectation of success in increasing the number of variants that can be processed by one person and, thus, enabling a high-throughput system for identifying DNA ligase enzymes having an increase or decrease in a desired property or activity. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the method of directed evolution of DNA ligases as taught by Stevenson to include automated systems such as a virtual screening system useful for screening EC.6 ligases, high throughput platform control software, and automated sequencers as taught by Zhang et al., with a reasonable expectation of success in increasing number of variants that can be processed by one person including the production and processing of DNA ligase variants having a range of activities and/or properties, wherein the DNA ligase variants can be computationally analyzed for an increase or decrease in a property, docked to a model, selected, and/or synthesized including the production a DNA ligase 
	Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that instant claim 1 is broadly recited and encompasses engineered ligases comprising all structures as encompassed by the claim language. As an initial matter, the Examiner notes that the rejection of record includes additional rationales for a prima facie case of obviousness. The Examiner respectfully points out that a “desired activity” need not be an “improved” activity of some kind, but it can also be “no activity”, or “inactivity” at particular temperatures, pHs, concentrations, in specific solvents, etc. Regarding Applicant’s assertion that a conclusion of obvious does not follow from merely varying all parameters to arrive at a successful result, the Examiner disagrees with Applicant’s argument. The Examiner notes that with regard to the combined references of Stevenson and Zhang et al., the “successful result” referred to by Applicant is synthesizing and virtually screening all possible amino acid sequence variations of an enzyme including a DNA ligase. Moreover, there is absolutely no recitation in instant claim 1 that the engineered ligase comprises any particular “result” or “critical property”. As previously noted, instant claim 1 merely recites an engineered ligase comprising at least 90% sequence identity to SEQ ID NO: 6, wherein the ligase comprises substitutions at two specific positions. Regarding Applicant’s contention that “obvious to try” rational is erroneous to explore new technology or general approach that seemed to be promising in the field of experimentation” (MPEP 2143), the Examiner points out that Stevenson teaches directed evolution as a process of enzyme improvement via random mutagenesis to produce DNA ligase variants; and an optimized screening methodology to selectively enrich DNA ligase variants with improved blunt-end ligation activities, wherein a key limitation of the process was the number of variants that could be feasibly processed by one person; while Zhang et al. teach combining screening and directed evolution; the virtual screening of enzymes EC.6 ligases for an increase or decrease in a property using automated systems including robotic liquid control, computer modeling, 3D computationally produced representations, automated sequencers, and automated colony pickers. Thus, as specified in MPEP 2143(I)(E), there was clearly: (i) a recognized problem or need in the art; (ii) a finite number of identified, predictable potential solutions; (iii) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable 


New Objections/Rejections
Claim Objection
Claim 15 is objected to because of the following informalities: Claim 15 recites an abbreviation such as “nm” and “h” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Objection to Markush Language
Claims 75 and 76 are objected to because of the following informalities: Claims 75 and 76  improperly state the intended Markush groups such that claim 75 recites (in part), for example, “having at least 91%, 92%, 93% or 94% or more sequence identity” in lines 14-21; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the engineered ligase has a percentage of sequence identity selected from the group consisting of 91%, 92%, 93% or 94% and more”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 14, 15, 18 and 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stevenson (Cell & Molecular Biology Seminar Series 2014, 2014, 1-3; of record) in view of Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017; effective filing date February 8, 2016); and Zhang et al. (US Patent Application Publication No. 20150133307, published May 14, 2015; of record) as evidenced by Wang et al. (Microbial Cell Factories, 2019, 18(107), 1-8); and Worthington (Worthington Enzyme Manuel, 2020, 1-3; of record); and Wilson et al. (Protein Engineering, Design & Selection, 2013, 26(7), 471-478; of record); and Suzuki et al. (Biochemistry and Biophysics Reports, 2016, 8, 360-364; of record); and Madrid et al. (FEBS Letters, 1998, 433, 283-286).
Regarding claim 1 (in part), 14, 15 and 18, Stevenson teaches that DNA ligase enzymes (interpreted as encompassing an polypeptide having at least 90% sequence identity to SEQ ID NO: 6) are one of the most widely used and important enzymes in molecular biology, and are becoming increasingly important in linker attachment for next-generation DNA sequencing applications; however, existing commercially available DNA ligase enzymes are very inefficient at catalyzing the blunt-ended ligation reactions that are necessary for linker attachment (pg. 1, last partial paragraph; and pg. 2, first partial paragraph, lines 1-2); wherein it is known that T4 DNA ligase is one of the most widely utilized enzymes in modern molecular biology as evidenced by Wang et al. (Abstract, lines 3); where it was known that DNA ligase from bacteriophage T4 is has poor activity in vitro, particularly with blunt-ended substrates that can lead to failed, or sub-optimal experimental outcomes as evidenced by Wilson et al. (Abstract); and where it was known that the optimal temperature of commonly used DNA ligase is around 37oC, such that the use of T4 DNA ligase in reactions outside of this temperature range is not optimal; and that several attempts to increase ligation efficiency by improving thermal conditions for reaction have been reported as evidenced by Suzuki et al. (pg. 360, col 1, first partial paragraph, lines 6-12). Stevenson teaches that to achieve a substantial increase in enzyme activity, a process of enzyme improvement via random genetic mutagenesis followed by selection of more active variants was envisaged as a potential method for improving the relationship between the ligase and DNA binding proteins (pg. 2, first partial paragraph, lines 4-8). Stevenson teaches that a selection protocol (“the screen”) was designed, tested, and optimized to enable improvements in DNA ligase activity (interpreted as an improved property, and greater ligation activity) to be detected, wherein the screen involves a DNA ligase variant expressed from a plasmid construct, ligating together a linearized form of its own plasmid to seal a double-strand break in the ampicillin resistance gene, such that the most efficient ligase variants will generate the highest number of complete ampicillin resistance genes within plasmids, which can be quantified via transformation into Escherichia coli followed by selection of ampicillin resistant clones (interpreted as an improved property, and greater ligation activity, claims 14 and 15) (pg. 2, first full paragraph, lines 1-7). Stevenson teaches a number of optimization steps were tested to improve the efficiency of the screen, including the use of Dpnl restriction enzyme to digest methylated plasmid templates, phosphatase to reduce the level of plasmid ligation occurring post transformation into E. coli host cells, and protease to liberate ligated plasmid from bound DNA ligase (interpreted as purified, claim 18) (pg. 2, first full paragraph, lines 7-10). Stevenson teaches that preliminary results suggest the optimized screening methodology can selectively enrich DNA ligase variants with improved blunt-end ligation activities (pg. 2, first full paragraph, lines 10-12). Stevenson teaches that although key limitations in the protocol exist, such as the number of variants which can processed by one person, these could be overcome by introducing automated colony picking and liquid handling steps, enabling a high throughput system for directed evolution of improved DNA ligase enzymes (pg. 2, first full paragraph, lines 12-15). As noted in MPEP 2114 and 2115 indicate that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, “having at least one improved property”, “exhibiting greater ligation activity”, and “production of fewer adapter dimers” of the wherein clauses of claims 14 and 15 does not does not qualify or distinguish the structural apparatus over Stevenson per the Sinex, Casey and/or Yanush courts. 
Stevenson does not specifically exemplify a specific type of DNA ligase enzyme; or a ligase comprising at least 90% to 99% sequence identity to SEQ ID NO: 6 and having a lysine at position 451 and a substitution at position 440 (instant claims 1 (in part); and 75-77).
Regarding claim 1 (in part) and 75-77, Zheng et al. teach compositions, systems, and methods using multiple ligases such as adenylation-deficient ATP-dependent ligase or an un-adenylated ATP-dependent ligase including mutant T4 ligases (paragraph [0007]). Zheng et al. teach that the un-adenylated ATP-dependent ligase is selected from the group consisting of T4 DNA ligase, T7 DNA ligase, T3 DNA ligase, and PBCV-1 DNA ligase, or their apparent close homologs; as well as, NAD-dependent ligase selected from the group consisting of E. coli DNA ligase, Thermus thermophiles DNA ligase, and Thermus aquaticus DNA ligase or their apparent close homologs (paragraph [0014]), wherein the T4 DNA ligase is a 487 residue protein as evidenced by Worthington (pg. 2, second full paragraph, line 1). Zheng et al. teach that the first ligase (the adenylation-deficient ligase) comprises a mutant of a wild-type ligase including a mutant T4 DNA ligase (paragraphs [0016], lines 1-3; and [0017], lines 1-2). Zheng et al. teach that T4 DNA ligase variants have 97-99% sequence identity to 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of directed evolution of DNA ligases as exemplified by Stevenson on wild-type and mutant DNA ligases including T4 DNA ligase as disclosed by Zheng et al. with a reasonable expectation of success in achieving and selecting enzymes variants having an improved property such as an increase in enzyme activity, an improved relationship between the ligase and DNA binding domains, and/or improved blunt end ligation activities.
The combined references of Stevenson and Zheng et al. do not specifically exemplify a lysine at position 451 and a substitution at position 440 (instant claim 1, in part).
Regarding claim 1 (in part), Zhang et al. teach methods for identifying biomolecules with desired properties (or which are most suitable for a round of directed evolution) from complex biomolecule libraries or sets of such libraries, and virtually screening proteins for beneficial properties, such that in some embodiments provide virtually screening enzymes for desired activity and/or selectivity for catalytic reactions involving particular substrates; as well as, combining screening and directed evolution to design and develop proteins and enzymes having desired properties, wherein systems and computer program products implementing the methods are provided (Abstract). Zhang et al. teach that the method includes: (a) for each enzyme variant, docking, by the computer system, a computational representation of the substrate to a computation representation of an active site of the enzyme variant, wherein docking, (i) generates  a plurality of poses of the substrate in the active site, and (ii) identifies energetically favorable poses of the substrate in the active site; (b) for each energetically favorable pose, determining whether the pose is active; and (c) selecting at least one of the enzyme variants determined to have one or more active poses (paragraph [0006]). Zhang et al. teach that the “beneficial property” or “activity” includes an increase or decrease in one or more of the following: catalytic rate, substrate binding affinity, catalytic efficiency, substrate specificity, chemoselectivity, regioselectively, stereo-selectivity, ligand specificity, receptor agonism, receptor antagonism, solubility, thermoactivity, thermostability, pH activity, pH stability, resistance to inhibitors, and altered temperature and/or pH profiles (interpreted as an improved property; and greater analyzing potential activity of candidate biomolecules including the steps of: (a) docking native substrate in wild-type enzyme, and identify constraints for active poses; (b) create or receive structural models of multiple variant enzymes including a three-dimensional representation of the active site; (c) select next variant enzyme for analysis; (d) attempt to dock desired substrate to the active site of the current variant; (e) ask whether the substrate docks to the active site; (f) select a next pose of variant; (g) apply constraints to determine if the current pose is an active pose; (h) consider additional poses; (i) characterize likely activity of current variant; (j) ask if there are other variants to consider; and (k) rank all likely active variants with binding energy calculations (paragraph [0021]; and Figure 2). Zhang et al. teach in Figure 3B a flowchart showing an example of a workflow for designing biomolecule sequences, wherein the steps include: (a) receive starting sequence (e.g., a panel of sequences); (b) perform a virtual screen of current sequences; (c) select one or more sequences based on the virtual screen; and (d) determine if further in vitro or in silico mutation of the selected sequences is necessary and; if further mutation is not necessary, synthesize the selected sequences and assay activity of the synthesized sequences conduct further sequence investigations (interpreted as encompassing producing a polypeptide having at least 90% identity to SEQ ID NO: 6; and a lysine substitution at position 451, and a substitution at position 440, claim 1) (paragraph [0023]; and Figure 3B). Zhang et al. teach that a non-limiting representative list of families of classes of enzymes that can serve as a source of a parent sequences includes, but is not limited to, ligases (E.C.6) (interpreted as encompassing T4 DNA ligase, claim 1) (paragraph [0205], lines 1-5), wherein T4 DNA ligase is classified as EC 6.5.1.1 as evidenced by Madrid et al. (Abstract, lines 1-2). Zhang et al. teach that a computer system can provide three-dimensional models for a plurality of protein variants, wherein the three-dimensional models are computational representations of some or all of the protein variants’ full sequences (paragraph [0164]). Zhang et al. teach that a “wild type” (WT) biomolecule is one that has the phenotype of the typical form of the species as it occurs in nature; and the term “variant”, or “mutant” refers to a biological sequence that differs in some respect from the standard or reference sequence including where a mutant is a polypeptide or polynucleotide sequence that has been altered by at least one substitution, insertion, cross-over, deletion, and/or other genetic operation, variant polypeptide comprises one or more amino acid residues that have been mutated, as compared to the amino acid sequence of the wild-type polypeptide (e.g., the parent polypeptide) (interpreted as variants; and a substitution, claim 1) (paragraphs [0065]; and [0066]). Zhang et al. teach that directed evolution methods generate protein variants by site-directed mutagenesis at defined residues, wherein these defined residues are typically identified by structural analysis of binding site, quantum chemistry analysis, sequence homology analysis, sequence-activity models, etc., and wherein some embodiments employ saturation mutagenesis, in which one tries to generate all possible mutations at a specific site, or narrow a region of a gene (interpreted as encompassing DNA ligases encompassing 90-99% identity to SEQ ID NO: 6; and comprising a lysine at position 451, and a substitution at position 440, claims 1 and 75-77) (paragraph [0103]). Zhang et al. teach that protein sequencing involves determining the amino acid sequence of a protein, wherein mass spectrometry and the Edman degradation reaction can be used to directly determine the sequence of amino acids of a protein, such that a sequencing process implementing Edman degradation involves one or more of the following steps including separating and purifying individual chains of the protein complex; and that proteins for mass spectrometry analysis can be passed through a high-pressure liquid chromatography (HPLC) column (interpreted as purified, claim 18) (paragraph [0211]; [0212]; [0214]; [0225]). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of identifying biomolecules with desired properties as exemplified by Zhang et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of using prima facie obvious before the effective filing date of the claimed invention to modify the method of producing DNA ligase variants by directed evolution as exemplified by Stevenson to include the virtual screening methods disclosed by Zhang et al. with a reasonable expectation of success in increasing the number of variants that can be processed by one person and, thus, enabling a high-throughput system for identifying DNA ligase enzymes having a desired beneficial property. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the method of directed evolution of DNA ligases as taught by Stevenson such as T4 DNA ligase as disclosed by Zheng et al., to include automated systems such as a virtual screening system useful for screening EC.6 ligases, high-throughput platform control software, and/or automated sequencers as taught by Zhang et al., with a reasonable expectation of success in increasing number of variants that can be processed by one person including the production and processing of DNA ligase variants having a range of activities and/or properties, wherein the DNA ligase variants can be computationally analyzed for an increase or decrease in a property, docked to a model, selected, and/or synthesized including the production a DNA ligase having 90% sequence identity to SEQ ID NO: 6 having a substitution at position 440, and a lysine substitution at position 451.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.



(3)	Claims 1, 14, 15, 18 and 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stevenson (Cell & Molecular Biology Seminar Series 2014, 2014, 1-3; of record) in view of Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017; effective filing date February 8, 2016); and Wilson et al. (Pharma’s Almanac, 2016, 1-8) as evidenced by Wang et al. (Microbial Cell Factories, 2019, 18(107), 1-8); and Worthington (Worthington Enzyme Manuel, 2020, 1-3; of record); and Wilson et al. (Protein Engineering, Design & Selection, 2013, 26(7), 471-478; of record); and Suzuki et al. (Biochemistry and Biophysics Reports, 2016, 8, 360-364; of record); and Madrid et al. (FEBS Letters, 1998, 433, 283-286).
Regarding claim 1 (in part), 14, 15 and 18, Stevenson teaches that DNA ligase enzymes (interpreted as encompassing an polypeptide having at least 90% sequence identity to SEQ ID NO: 6) are one of the most widely used and important enzymes in molecular biology, and are becoming increasingly important in linker attachment for next-generation DNA sequencing applications; however, existing commercially available DNA ligase enzymes are very inefficient at catalyzing the blunt-ended ligation reactions that are necessary for linker attachment (pg. 1, last partial paragraph; and pg. 2, first partial paragraph, lines 1-2); wherein it is known that T4 DNA ligase is one of the most widely utilized enzymes in modern molecular biology as evidenced by Wang et al. (Abstract, lines 3); where it was known that DNA ligase from bacteriophage T4 is has poor activity in vitro, particularly with blunt-ended substrates that can lead to failed, or sub-optimal experimental outcomes as evidenced by Wilson et al. (Abstract); and where it was known that the optimal temperature of commonly used DNA ligase is around 37oC, such that the use of T4 DNA ligase in reactions outside of this temperature range is not optimal; and that several attempts to increase ligation efficiency by improving thermal conditions for reaction have been reported as evidenced by Suzuki et al. (pg. 360, col 1, first partial paragraph, lines 6-12). Stevenson teaches that to achieve a substantial increase in enzyme activity, a process of enzyme improvement via random genetic mutagenesis followed by selection of more active variants was envisaged as a potential method for improving the relationship between the ligase and DNA binding proteins (pg. 2, first partial paragraph, lines 4-8). Stevenson teaches that a selection protocol (“the screen”) was designed, tested, and optimized to enable improvements in DNA ligase activity (interpreted as an improved property, and greater ligation activity) to be detected, wherein the screen involves a DNA ligase variant expressed from a plasmid construct, ligating together a linearized form of its own plasmid to seal a double-strand break in the ampicillin resistance gene, such that the most efficient ligase variants will generate the highest number of complete ampicillin resistance genes within plasmids, which can be quantified via transformation into Escherichia coli followed by selection of ampicillin resistant clones (interpreted as an improved property, and greater ligation activity, claims 14 and 15) (pg. 2, first full paragraph, lines 1-7). Stevenson teaches a number of optimization steps were tested to improve the efficiency of the screen, including the use of Dpnl restriction enzyme to digest methylated plasmid templates, phosphatase to reduce the level of plasmid ligation occurring post transformation into E. coli host cells, and protease to liberate ligated plasmid from bound DNA ligase (interpreted as purified, claim 18) (pg. 2, first full paragraph, lines 7-10). Stevenson teaches that preliminary results suggest the optimized screening methodology can selectively enrich DNA ligase variants with improved blunt-end ligation activities (pg. 2, first full paragraph, lines 10-12). Stevenson teaches that although key limitations in the protocol exist, such as the number of variants which can be feasibly processed by one person, these could be overcome by introducing automated colony picking and liquid handling steps, enabling a high throughput system for directed evolution of improved DNA ligase enzymes (pg. 2, first full paragraph, lines 12-15). As noted in MPEP 2114 and 2115 indicate that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, “having at least one improved property”, “exhibiting greater ligation activity”, and “production of fewer adapter dimers” of the wherein 
Stevenson does not specifically exemplify a specific type of DNA ligase enzyme; or a ligase comprising at least 90% to 99% sequence identity to SEQ ID NO: 6 and having a lysine at position 451 and a substitution at position 440 (instant claims 1 (in part); and 75-77).
Regarding claim 1 (in part) and 75-77, Zheng et al. teach compositions, systems, and methods using multiple ligases such as adenylation-deficient ATP-dependent ligase or an un-adenylated ATP-dependent ligase including mutant T4 ligases (paragraph [0007]). Zheng et al. teach that the un-adenylated ATP-dependent ligase is selected from the group consisting of T4 DNA ligase, T7 DNA ligase, T3 DNA ligase, and PBCV-1 DNA ligase, or their apparent close homologs; as well as, NAD-dependent ligase selected from the group consisting of E. coli DNA ligase, Thermus thermophiles DNA ligase, and Thermus aquaticus DNA ligase or their apparent close homologs (paragraph [0014]), wherein the T4 DNA ligase is a 487 residue protein as evidenced by Worthington (pg. 2, second full paragraph, line 1). Zheng et al. teach that the first ligase (the adenylation-deficient ligase) comprises a mutant of a wild-type ligase including a mutant T4 DNA ligase (paragraphs [0016], lines 1-3; and [0017], lines 1-2). Zheng et al. teach that T4 DNA ligase variants have 97-99% sequence identity to SEQ ID NOS: 1-3 (interpreting SEQ ID NOS: 1-3 as having 90% or greater sequence identity to SEQ ID NO: 6, claims 1 and 75-77) (paragraph [0017], lines 1-6).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of directed evolution of DNA ligases as exemplified by Stevenson on wild-type and mutant DNA ligases including T4 DNA ligase as disclosed by Zheng et al. with a reasonable expectation of success in achieving and selecting enzymes variants having an improved property such as an increase in enzyme activity, an improved relationship between the ligase and DNA binding domains, and/or improved blunt end ligation activities.
The combined references of Stevenson and Zheng et al. do not specifically exemplify a lysine at position 451 and a substitution at position 440 (instant claim 1, in part).
Regarding claim 1 (in part), Wilson teaches accelerating drug development and manufacturing with engineered enzymes by employing custom-engineered enzymes as catalysts in customized enzymes and processes to reduce the number of steps involved in API manufacture, thereby optimizing efficiency and reducing cost (pg. 2, last full paragraph). Wilson teaches that Codexis’ access to a substantial database of enzymes and structure-activity data provides an excellent starting point for customization, wherein this rich informational baseline is leveraged in combination with molecular modeling and advanced high throughput screening methods, and powerful proprietary data analysis to yield rapid and dramatic improvements in enzyme performance (pg. 3, last partial paragraph; and pg. 4, first partial paragraph). Wilson teaches CodeEvolver, a “directed evolution” technology platform that replicates nature’s sequence of cycles involving mutation, selection, and recombination to create enzymes with improved target performance properties, such that by testing thousands of enzyme variants under process-relevant conditions such as high concentration of substrate and solvent, improved enzymes can be quickly identified and evaluated for further improvement (interpreted as engineered variants; 90% sequence identity; and encompassing improved properties) (pg. 4, first full paragraph, lines 1-6). Wilson teaches that the CodeEvolver technology method mines the wealth of structure-activity information contained in the large enzyme libraries produced using CodeEvolver methods to enable the identification of beneficial modifications that are hidden within otherwise underwhelming enzyme variants, such that highly tailored improved enzyme libraries can be designed and tested rapidly, resulting in more efficient incorporation of beneficial mutations and much faster improvement in overall enzyme performance to meet or exceed the targeted performance criteria such as stability, selectivity, yield and/or productivity (interpreted as encompassing improved property; substrate concentrations; conditions; pH stability; and producing an engineered ligase with 99% or more sequence identity to SEQ ID NO: 6, claims 1 and 75-77) (pg. 4, first full paragraph, lines 7-17).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of identifying enzyme variants with beneficial modifications as exemplified by Wilson, it would have been prima facie obvious before the effective filing date of the claimed invention to modify and/or substitute the method of directed evolution and variant selection to produce DNA ligase variants having substantially increased activity and/or affinity for DNA substrates as disclosed by Stevenson to include DNA ligases including T4 DNA ligases used for performing catalysis as taught by Zheng et al. to include CodeEvolver platform technology, a high-throughput robotics and computational modeling method for the directed evolution of enzymes as disclosed by Wilson, with a reasonable expectation of success in synthesizing large libraries of DNA ligase variants such as T4 DNA ligase variants having tailored properties including an engineered ligase variant comprising 90% sequence identity to SEQ ID NO: 6 having a substitution at amino acid position 440, and a lysine substitution at amino acid position 451. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to modify and/or substitute the method of producing DNA ligase variants by directed evolution as exemplified by Stevenson to include the CodeEvolver platform technology, a high-throughput robotics and computational modeling method for the directed evolution of large and/or tailored enzyme libraries including enzyme catalysts as disclosed by Wilson; and including DNA ligases that useful for performing catalysis via a common pathway including T4 DNA ligase as taught by Zheng et al., with a reasonable expectation of success in identifying beneficial DNA ligase modifications including T4 DNA ligase modifications that meet or exceed targeted performance criteria; in optimizing efficiency and reducing the cost of drug discovery; and/or in synthesizing and testing large libraries of custom-engineered enzymes such as T4 DNA ligase variants including an engineered ligase variant comprising 90% sequence identity to SEQ ID NO: 6 having a substitution at amino acid position 440, and a lysine substitution at amino acid position 451. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying and/or substituting the method of directed 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 14, 15, 18 and 75-77 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/AMY M BUNKER/
Primary Examiner, Art Unit 1639